Citation Nr: 1717531	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  10-32 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1969 to July 1973.  He has verified service aboard the USS ASHTABULA from March 1970 to July 1973.  The Veteran also had a subsequent period of service in the Reserves.  

This matter comes to the Board of Veterans' Appeal (Board) from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

This appeal was initially before the Board in July 2016.  At that time, it was remanded for procedural development.  Among the claims remanded was a claim of entitlement to service connection for tinnitus.  In November 2016, service connection for tinnitus was granted, effective the date the Veteran initially submitted his claim.  This represents a full grant of the benefits sought, and the issue is no longer in appellate status.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The remaining issues on appeal have been returned to the Board for consideration.  

The Veteran requested a Board hearing in April 2015.  However, he subsequently withdrew that request in October 2015.  


FINDINGS OF FACT

1.  The Veteran did not serve in country or on the inland waterways of the Republic of the Vietnam during the Vietnam era but served in the blue waters off the coast of Vietnam. 

2.  The Veteran was not exposed to herbicides in service.

3.  No disease or chronic symptoms of diabetes mellitus type II were manifested during service or were continuously manifested in the years after service, and diabetes mellitus type II was not manifested to a degree of ten percent within one year of service separation.

4.  Diabetes mellitus type II was diagnosed many years after service and there is no competent evidence that establishes that the diabetes mellitus type II is related to disease or injury in service.

5.  Erectile dysfunction was not manifest in service and is not otherwise attributable to active service, nor was it caused by or permanently made worse by a service connected disability.

6.  The Veteran does not have bilateral hearing loss for VA purposes.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus type II are not met. 38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for erectile dysfunction are not met. 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2016).








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by a February 2008 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  In this regard, the Board notes that efforts have been made to obtain the Veteran' service treatment records.  In an April 2009 memorandum, the RO made a formal finding on the unavailability of these records, and the Board is satisfied that further attempts to obtain the service treatment records would be futile.  

In a case such as this, where it appears that the Veteran's service treatment records are unavailable, the Board's obligation to explain its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule, is heightened.  Washington v. Nicholson, 19 Vet. App. 362, 371 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This does not mean that there is a lower legal standard for proving a claim for service connection.  Rather, it increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant. See Russo v. Brown, 9 Vet. App. 46 (1996).  The following analysis has been undertaken with this heightened duty in mind.

All VA treatment records, as well as all identified and available post-service medical records, are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to claimed disorders. 

Next, the Veteran was afforded VA examinations in December 2008 and February 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations are adequate to decide the case.  The medical opinions are predicated on a full reading of the available service treatment records contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Finally, the Board finds substantial compliance with its earlier remand.  In July 2016, the Board remanded the issues for the issuance of a supplemental statement of the case that included citations to all evidence added to the claims file since the August 2014 supplemental statement of the case.  Outstanding VA treatment records were also to be obtained.  Both actions have been completed, and Board finds substantial compliance with the prior directives.  

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Service Connection

In order to establish service connection, the facts, as shown by evidence, must demonstrate that a disease or injury resulting in current disability was incurred during service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1110.  Service connection may also be granted for a disability initially diagnosed after service when all of the evidence shows it to have been incurred in service. 38 C.F.R. § 3.303 (d) (2016).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In this case, diabetes mellitus is listed among the "chronic diseases" under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Presumptive service connection on the basis of herbicide exposure is provided for specified diseases manifested to a degree of 10 percent within a specified period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116 (a).

If a Veteran was exposed to a herbicide agent during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116 , 38 C.F.R. § 3.307 (a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 ; 38 C.F.R. § 3.307 (d) are also satisfied: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, acute and subacute peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia. 38 C.F.R. § 3.309 (e).

The diseases listed at 38 C.F.R. § 3.309 (e) shall have become manifest to a degree of 10 percent or more any time after service, except that chloracne and porphyria cutanea tarda and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307 (a)(6)(ii).

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research. See, e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).  However, the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

Finally, "Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability. In the absence of a proof of present disability there can be no claim." Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal; service connection may be awarded even though the disability resolves prior to adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The standard is whether a disability exists at the time the claim was filed. See also Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

	Diabetes Mellitus, type II

The Veteran claims he has diabetes as a result of exposure to Agent Orange during his military service.  In a January 2008 statement, he described entering Da Nang Bay for emergency medical treatment for one of the USS ASHTABULA crew members who had appendicitis.  He did not state that the USS ASHTABULA docked, nor did he contend that he went ashore the mainland.  Also, in his January 2011 substantive appeal, the Veteran amended his claim to contend that his service-connected non-Hodgkin's lymphoma was a partial cause of the incurrence of his diabetes.  

The Board will begin with the Veteran's contentions that he was exposed to Agent Orange during his service in the Navy.  The RO has undertaken development to ascertain whether the USS ASHTABULA docked in Vietnam or the Veteran went ashore during his service.  Specifically, inquiries were made to the NPRC and JSRRC to verify any potential Vietnam service.  As noted in the Introduction, the Veteran served aboard the USS ASHTABULA from March 1970 to July 1973.  A Defense Personnel Records Image Retrieval System (DPRIS) note documents two years of research conducted on the USS ASHTABULA.  The 1972 command history reveals that the ship departed from the Naval Station in Long Beach, California for a Western Pacific deployment in October 1971.  The ship conducted line swing periods to provide the transfer of petroleum products, ammunition, mail, and provisions to units of the Seventh Fleet operating in the Gulf of Tonkin and units operating close to the coast of the Republic of Vietnam.  In the course of these line swings, the USS ASHTABULA utilized Subic Bay, the Republic of the Philippines, to re-stock her stores.  These swings were conducted from November 1971 through July 1972.  During this deployment, the USS ASHTABULA made Ports of Call in Singapore, Hong Kong, and Yokosuka, Japan.  The note further documents the USS ASHTABULA returning to homeport at the Naval Station in Long Beach, California, at the end of August 1972.  The USS ASHTABULA did not redeploy to the Western Pacific until October 1973, after the Veteran had ceased service on that ship.  

This report is not inconsistent with the Veteran's statements, which only contend that the USS ASHTABULA entered Da Nang harbor.  There is no assertion that the Veteran was stationed in the Republic of Vietnam, or had official duty there, and his service personnel records do not reflect any such duty.  In addition, while the Veteran was awarded the Vietnam Service Medal and the Vietnam Campaign Medal, these medals recognize service aboard USS ASHTABULA and participation in military operations, but not necessarily duty or visitation within the Republic of Vietnam.  See Manual of Military Decorations and Awards (Department of Defense Manual 1348.33-V3, November 2010).

Board rejects the Veteran's argument that Da Nang Harbor should be considered an inland waterway for purposes of whether the Veteran had service in Vietnam. According to Haas, service in the official waters off the coast of Vietnam does not constitute "service in the Republic of Vietnam." See VAOPGCPREC 27-97 (O.G.C. Prec.27-97); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) (holding that the Court had erred in rejecting VA's interpretation of § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption).  See 38 C.F.R. §§ 3.307(a), 3.313(a) (2016).  Instead, service in the Republic of Vietnam requires visitation (i.e. setting foot) in Vietnam or service in the inland waters of Vietnam. Id.  

The Board also relies on guidance from the VA Adjudication Procedure Manual and a training letter issued in September 2010 by the Compensation and Pension Service, and a VBA Fast Letter 10-37 (September 10, 2010).  See also Training Letter 10-06, Adjudicating Disability Claims Based on Herbicide Exposure from U.S. Navy and Coast Guard Veterans of the Vietnam Era (September 9, 2010).  This guidance suggested that a blue water veteran must show that he stepped foot on the land mass of Vietnam to warrant the presumption of herbicide exposure under Haas. 

In Gray v. McDonald, 27 Vet. App. 313 (2016), the Court held that VA's interpretation of 38 C.F.R. § 3.307 (a)(6)(iii) designating Da Nang Harbor as an offshore, rather than an inland, waterway (even though Quy Nhon Bay and Ganh Rai Bay are designated as brown water) is inconsistent with the purpose of the regulation and does not reflect the Agency's fair and considered judgment.  The Court in Gray found that VA's designations of what areas constituted inland waterways/brown water, and what areas constituted blue water (off shore) were arbitrary because no defined parameters had been set and the Secretary could provide no reasonable basis for finding that Da Nang Harbor was blue water when Quy Nhon Bay and Ganh Rai Bay were considered inland waterways.  Although the Court in Gray found VA's definition of inland waterways irrational and not entitled to deference, it noted that VA retains its discretionary authority to define the scope of the presumption of herbicide exposure.  Haas v. Peake made it clear that VA may draw a line between blue and brown water while leaving the specific line drawing to VA discretion.  Gray at 321.  As such, the Court vacated and remanded the matter for VA to reevaluate its definition of inland waterways.

In light of the decision in Gray, VA amended its VA's Adjudication Procedure Manual with clear guidance as to how VA defines "inland waterways" and which bodies of water in Vietnam constitute inland waterways.  According to the February 5, 2016 amendments to the VBA Manual M21-1, IV.ii.1.H.2.a, inland waterways are classified as fresh water rivers, streams, and canals, and similar waterways.  Because these waterways are distinct from ocean waters and related coastal features, service on these waterways is considered service in the Republic of Vietnam.  VA considers inland waterways to end at their mouth or junction to other offshore water features.  For rivers and other waterways ending on the coastline, the end of the inland waterway will be determined by drawing straight lines across the opening in the landmass leading to the open ocean or other offshore water feature, such as a bay or inlet.  For the Mekong and other rivers with prominent deltas, the end of the inland waterway will be determined by drawing a straight line across each opening in the landmass leading to the open ocean.  See VBA Manual M21-1, IV.ii.1.H.2.c.; see also VBA Manual M21-1, IV.ii.2.C.3.m.

Offshore waters are the high seas and any coastal or other water feature, such as a bay, inlet, or harbor, containing salty or brackish water and subject to regular tidal influence.  This includes salty and brackish waters situated between rivers and the open ocean.  VBA Manual M21-1, IV.ii.1.H.2.b.

In addition to these amendments to the M21-1, the VA herbicide exposure ship list was also updated on the same day to reflect the M21-1 amendments.  The amended background section of the document, entitled Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents states as follows:

According to 38 CFR § 3.307 (a)(6)(iii), eligibility for the presumption of Agent Orange exposure requires that a Veteran's military service involved "duty or visitation in the Republic of Vietnam" between January 9, 1962 and May 7, 1975. This includes service within the country of Vietnam itself or aboard a ship that operated on the inland waterways of Vietnam. However, this does not include service aboard a large ocean-going ship that operated only on the offshore waters of Vietnam, unless evidence shows that a Veteran went ashore. Inland waterways include rivers, canals, estuaries, and deltas. They do not include open deep-water bays and harbors such as those at Da Nang Harbor, Qui Nhon Bay Harbor, Nha Trang Harbor, Cam Ranh Bay Harbor, Vung Tau Harbor, or Ganh Rai Bay.  These are considered to be part of the offshore waters of Vietnam because of their deep-water anchorage capabilities and open access to the South China Sea. 

Under the amended criteria, consistent with the pre-amended criteria, Da Nang Harbor is considered to be offshore waters of the Republic of Vietnam and is not an inland waterway subject to the presumption of exposure to herbicide agents.  See VBA Manual M21-1, IV.ii.1.H.2.c.  Therefore, to the extent the Veteran relies on the presence of USS ASHTABULA in Da Nang Harbor, the presumption of exposure to herbicide agents, and the presumption of service connection for diabetes mellitus does not attach.  The Veteran did not have service in the Republic Vietnam or the inland waterways of the Republic of Vietnam or another location where exposure to herbicides can be presumed, and the service records do not otherwise show exposure to herbicide agents. 38 C.F.R. § 3.307 (a)(6)(iii) (2016). Moreover, although the Veteran's ship may have entered Da Nang Harbor, the Veteran's presence on the land mass of Vietnam may not be assumed because the Veteran specifically denied any such presence. 

As noted, VA maintains a list of U.S. Navy and Coast Guard ships associated with military service in Vietnam and possible exposure to Agent Orange based on military records.  Veterans whose military records confirm they were aboard these ships qualify for presumption of herbicide exposure. See http://www.benefits.va.gov/compensation/claims-postservice-agent_orange.asp.  This list does not mention the USS ASHTABULA as a ship that docked on the land mass of the Vietnam or that went into the inland waterways of Vietnam.

In conclusion, the Board finds that the weight of the evidence establishes that USS ASHTABULA was an offshore "blue water" vessel during the time period the Veteran was aboard the ship and the Veteran did not serve in the Republic of Vietnam within the land borders, including the inland waters, of Vietnam.

As it is not shown that the Veteran had service in the Republic of Vietnam, the presumption of exposure to herbicides does not apply to the Veteran's claim of service connection for diabetes mellitus type II.  38 U.S.C.A. § 1116 (f).  Further, as the Veteran is not presumed to have been exposed to herbicides, the presumption of service connection under 38 U.S.C.A. § 1116(a)(1) for this disorder does not apply.

Although neither the presumption of exposure to herbicides nor the presumption of service connection due to such exposure applies to the claim for the reasons articulated, the Veteran may still establish service connection by evidence of actual exposure to herbicides and by evidence that such exposure caused the disability.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In this regard, the Veteran has contended that his diabetes mellitus, type II, is secondarily related to his service-connected non-Hodgkin's lymphoma.  

Initially, however, the Board notes a September 2005 treatment private treatment note that documents that the Veteran's insulin dependent diabetes extended back 16 years.  There is nothing of record to contradict this record, and the Board finds that the weight of the competent and credible evidence establishes that the diabetes mellitus type II first manifested in about 1989, over 15 years after service.  With respect to negative evidence, the fact that there were no records of any complaints, treatment, or diagnosis of diabetes mellitus type II for over 15 years after service separation weighs against the claim. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of diabetes mellitus type II symptoms or findings for over a lengthy time between the period of active service and manifestation of this disease is itself evidence which tends to show that this disease did not have its onset in service or for years thereafter. 

Next, the Board notes that the evidence does not suggest, nor does the Veteran contend, that his type II diabetes mellitus had onset in service or within one year of his separation thereof.  The Board also finds that the Veteran did not experience continuous symptoms of diabetes mellitus type II in service or since service separation.  There is no competent evidence of symptoms of this disorder since separation from service until the time of the diagnoses in about 1989.  Thus, presumptive service connection under the provisions of 38 C.F.R. § 3.303 (b) and § 3.307(a) is not warranted.

Moreover, there is no competent evidence to establish a nexus between the diabetes mellitus type II and any documented event or incident of service.  There is no competent and credible medical evidence that links the claimed disease to service. 

Finally, in a February 2013 VA examination, a VA examiner noted that the Veteran's diabetes began many years prior to the Veteran's diagnosis of lymphoma.  As such, diabetes was not a complication of lymphoma.  Additionally, noted the examiner, the Veteran's diabetes and residuals were essentially stable and being followed by primary care.  As such, it was unlikely that diabetes was aggravated beyond its natural progression due to lymphoma.  This opinion is supported by adequate rationale and reflects consideration of the Veteran's medical history.  As such, it is accorded probative weight.  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Absent any evidence to the contrary, this examination supports a finding that the Veteran's diabetes mellitus, type II, is not proximately due to or the result of, nor aggravated by, service-connected non-Hodgkin's lymphoma.

The Veteran's own assertions that the claimed diabetes mellitus type II is related to service to include herbicide exposure in service, or related to a service-connected disability, are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  Although lay persons are competent to provide opinions on some medical issues, the specific disability in this case, diabetes mellitus, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Diagnosing diabetes mellitus requires specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and is not susceptible of lay opinions on etiology.  There is no evidence that the Veteran has medical expertise.  Furthermore, the Veteran has not submitted any credible evidence to corroborate the assertion that he was actually exposed to herbicides in service, and if so, the circumstance of that exposure.  Therefore, the Board finds that the Veteran's lay statements of record cannot be accepted as competent evidence sufficient to establish service connection for type II diabetes mellitus.  They are not sufficient to establish exposure to herbicides in service and they are not competent to diagnose diabetes mellitus and relate it to any event, injury, or disease during service.

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the diabetes mellitus type II is related to service or secondarily related to a service-connected disability.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for diabetes mellitus, type II, on direct, presumptive, and secondary bases is denied.

	Erectile Dysfunction

The Veteran contends that his erectile dysfunction is secondary to his diabetes mellitus.  However, the Board finds against this claim as service connection for diabetes mellitus is denied in the instant decision.  Accordingly, the claim of entitlement to service connection under a secondary theory of entitlement lacks merit because the primary disability upon which the claim is based is not service-connected.  On this basis, the claim is denied.

The Board further finds that service connection is not warranted on a direct theory of entitlement.  In a February 2013 VA examination for diabetes mellitus, the VA examiner found that erectile dysfunction was at least as likely as not a due to diabetes.  There has been no examination to determine whether erectile dysfunction is directly related to service.  In disability compensation claims, VA must provide a VA medical examination when there is: (1) competent evidence of a current disorder or persistent or recurrent symptoms of a disorder; and, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and, (3) an indication that the disorder, or persistent or recurrent symptoms of a disorder, may be associated with the Veteran's active military service or with another service-connected disability; but, (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Here, erectile dysfunction was not asserted or otherwise indicated to have developed in service, proximate to service, or otherwise to be directly linked to service.  Though records from the Veteran's initial period of active duty are unavailable, VA is in possession of post-service reservist records.  These records do not document the presence of erectile dysfunction.  Thus, absent an innidiation that a link may be established between and erectile dysfunction, a VA examination is not warranted.  

In short, the record does not contain any competent evidence relating the Veteran's erectile dysfunction service, and neither the Veteran nor his representative has referred to the existence of any such opinion.  The only etiological opinion of record indicates that erectile dysfunction is related to the Veteran's nonservice-connected diabetes mellitus, type II.  As discussed above, service connection is not warranted for this condition.  In addition, the preponderance of the evidence is thus also against these claims for service connection based on the direct theory of entitlement.  38 C.F.R. §§ 3.303, 3.310.   Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine does not apply. 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, supra.

	Bilateral Hearing Loss

The Veteran claims he has bilateral hearing loss as a result of acoustic trauma sustained during his military service.  Specifically, he mentioned in a January 2008 statement that he was exposed to excessive noise during gunnery practice while stationed aboard the USS ASHTABULA and also to persistent noisy teletype and similar equipment.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has indicated that the threshold for normal hearing is between 0 and 20 decibels, and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Even if disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, supra, at 160.

The only audiometric data of record during the Veteran's claim and appeal period is from a VA examination in December 2008.  At that time, the Veteran reported that his hearing resulted in the most impairment when watching TV, speaking on the phone, or hearing soft voices.  On testing, the Veteran exhibited puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
20
25
25
LEFT
20
10
20
15
20

Speech audiometry revealed speech recognition ability of 100 in the right ear and 98 in the left ear.  The pure tone threshold average was 22 decibels in the right ear and 16 decibels in the left ear.  

While the elevated thresholds were beyond the range of normal hearing, these shifts are not significant enough to reach the level to be considered a hearing disability (by VA standards) under 38 C.F.R. § 3.385.

The Veteran is competent to comment on his difficulty in hearing.  However, the diagnosis of a hearing loss disability for VA purposes is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  Thus, the Veteran's implicit allegation via his claim that he has a bilateral hearing loss disability is not competent evidence, and has little probative value in the determination of whether the Veteran has a bilateral hearing loss disability for VA purposes. 

Thus, there are no audiological tests that establish hearing loss disability at any time during the appeal period. See McClain, supra.  Therefore the Veteran does not have bilateral hearing loss for which service connection could be awarded for VA purposes. See 38 C.F.R. §3.385; Palczewski v. Nicholson, 21 Vet.App. 174 (2007) (finding that VA's threshold requirement for hearing loss disability for VA purposes is valid).  The preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss. See Brammer, supra.  There is no reasonable doubt to be resolved as to this issue. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, supra.


ORDER

Service connection for diabetes mellitus, type II, is denied.

Service connection for erectile dysfunction is denied.

Service connection for bilateral hearing loss is denied.



______________________________________________
Kelli A. Kordich
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


